Exhibit 10.4
CELSIUS HOLDINGS, INC.


CERTIFICATE OF AMENDMENT TO
CERTIFICATE OF DESIGNATION OF
SERIES A CONVERTIBLE PREFERRED STOCK


Celsius Holdings, Inc., a Nevada corporation (the “Company”), acting pursuant to
Chapter 78 of the Nevada Revised Statutes, the General Corporation Law of
Nevada, does hereby submit the following Certificate of Amendment to the
Certificate of Designation of Series A Convertible Preferred Stock filed on
August 20, 2008 (the “Certificate of Designation”).


FIRST:  The name of the Company is Celsius Holdings, Inc.


SECOND:  By unanimous consent of the Board of Directors of the Company (the
“Board of Directors”), the following resolutions were duly adopted:


WHEREAS it is the desire of the Board of Directors to amend the certificate of
designation issued August 8, 2008;


NOW, THEREFORE, BE IT RESOLVED that the Certificate of Designation authorizing
is 3,000 shares of Series A Convertible Preferred Stock of the Company (the
“Series A Preferred Stock”) is hereby amended as follows:


“Conversion Price” means (A) until and including December 31, 2010 $0.08 (eight
cents) and (B) after December 31, 2010 the greater of (i) 90% of the Market
Price on the conversion date and (ii) $0.08 (eight cents) as appropriately
adjusted for stock splits, stock dividends and similar events.


IN WITNESS WHEREOF, the Company has caused this Certificate to be executed by
its President and attested to by its Secretary this 12th day of December, 2008.


CELSIUS HOLDINGS, INC.


By:                 /s/ Stephen C.
Haley                                                                
Name: Stephen C. Haley
Title:  Chief Executive Officer


ATTEST:


/s/ Jan A. Norelid                                           
Name:  Jan A Norelid
Title:  Secretary